                         Jin           ?!9nitelt ^tstesi SBtsitnct Court
                        :lfor tl^e ^ontliiem I9t0trttt ot ^eorgto
                                        PntttoiDttk Btbtoion

                                                    *
              CODY THOMAS,
                                                    *

                                                    *
                         Petitioner,                         CIVIL ACTION NO.: 2:I9-cv-32
                                                    *

                                                    *
                   V.
                                                    *

                                                    *
              WILCOX COUNTY,GEORGIA,
                                                    *


                         Respondent.                *




                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 3.    Petitioner Cody Thomas ('"Thomas")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DISMISSES without prejudice Thomas's 28 U.S.C.

              § 2241 Petition for failure to follow this Court's directive,

              and DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        Additional^..^, the Court

              DENIES Thomas in forma pauperis status on

                   SO ORDERED, this                                           , 2019.




                                            HON. y^A GODBEY WOOD, JUDGE
                                            UlftlT^ STATES DISTRICT COURT
                                            sdllOTERN DISTRICT OF GEORGIA


A0 72A
(Rev. 8/82)
